Exhibit 10.2

 

WinnerOption Ltd.

 

Shareholders’ Agreement

 

THIS SHAREHOLDERS’ AGREEMENT (this “Agreement”) is made as of October 19, 2016,
by and among WinnerOption Ltd., a company organized and existing under the laws
of State of Israel (the “Company”) and the shareholders set forth on Schedule A
attached hereto (collectively, the “Shareholder”). The number of shares of the
Company’s ordinary shares (the “Ordinary Shares”) held by each Shareholder as of
the date of this Agreement is set forth on Schedule A hereto.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby expressly acknowledged, the parties hereto agree as follows:

 

1.             Restriction on Transfer; Certain Definitions.

 

(a)       Restrictions on Transfer. During the term of this Agreement, all of
the Company’s shares now owned or hereafter acquired by the Shareholders (the
“Shares”) shall be subject to the terms and conditions of this Agreement. No
Transfer (as defined below), whether voluntary or involuntary, of all or any
portion of the Shares shall be valid unless it is made pursuant to the terms and
conditions of this Agreement. Notwithstanding the foregoing, (i) each of the
Shareholders that is an entity shall have the right to Transfer all or part of
its Shares, without compliance with the terms of Sections 2 and 3 of this
Agreement, (A) to an Affiliate (as defined below), (B) in the case of a
partnership, corporation, or a limited liability company, to its current or
retired general or limited partners, stockholders or members, (C) to the Company
or (D) to another Shareholder or an Affiliate of another Shareholder, and (ii)
each of the Shareholders that is an individual shall have the right to Transfer
all or part of its Shares, without compliance with the terms of Sections 2 and 3
of this Agreement, (A) to such Shareholder’s spouse, ancestors, descendants,
brothers or sisters, or descendants of such Shareholder’s brothers or sisters,
whether related by consanguinity or affinity (collectively, “Immediate Family”),
(B) to a custodian, trustee (including a trustee of a voting trust), executor or
other fiduciary for the account of such Shareholder or such Shareholder’s
Immediate Family, (C) a corporation, partnership or any other entity, provided
such corporation, partnership or other entity is owned exclusively by such
Shareholder and/or such Shareholder’s Immediate Family, (D) to the Company or
(E) to another Shareholder or an Affiliate of another Shareholder; provided,
however, that in the case of clauses (i) and (ii) above, the terms and
conditions of this Agreement shall be binding upon any such transferee and such
transferee shall so acknowledge in writing prior to any such transfer.

 

(b)       Certain Definitions. In this Agreement:

 

“Affiliate” means with respect to any person, a person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such person, and, in the case of an individual,
includes any relative or spouse of such person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities by contract or otherwise. The term “person” means
an individual, a partnership, a corporation, an association, a joint stock
company, a trust, a joint venture, a limited liability company, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

 



 1 

 

 

“Transfer,” “Transferring,” “Transferred,” or words of similar import, mean and
include any sale, assignment, encumbrance, hypothecation, pledge, conveyance in
trust, gift, transfer by bequest, devise or descent, or other transfer or
disposition of any kind, including but not limited to transfers to receivers,
levying creditors, trustees or receivers in bankruptcy proceedings or general
assignees for the benefit of creditors, whether voluntary or by operation of
law, directly or indirectly.

 

2.       Right of First Refusal

 

(a)       The Company and Non-Transferring Shareholders’ Rights. Subject to the
third sentence of Section 1(a), in the event any Shareholder desires to Transfer
(a “Transferring Shareholder”) any Shares, each of the other Shareholders (the
“Non-Transferring Shareholders”) shall have the right of first refusal to
purchase all or part of the Shares the Transferring Shareholder desires to
Transfer (the “Offered Shares”). The Transferring Shareholder must give to the
Company and the Non-Transferring Shareholders a written notice signed by the
Transferring Shareholder ("Transferring Shareholder's Notice") stating (a) the
Transferring Shareholder's bona fide intention to Transfer such Offered Shares;
(b) the number of Offered Shares; (c) the name, address and relationship to the
Transferring Shareholder, if any, of each proposed purchaser or other
transferee; and (d) the bona fide cash price or, in reasonable detail, other
consideration, per share for which the Transferring Shareholder proposes to
Transfer such Offered Shares (the "Offered Price").

 

(b)       Exercise of Non-Transferring Shareholders’ Right of First Refusal. The
Non-Transferring Shareholders’ right of first refusal may be exercised as
follows:

 

(i)       Each Non-Transferring Shareholder shall have the opportunity to
purchase such Non-Transferring Shareholder’s pro rata share of the Offered
Shares. For purposes of this Section 2, a Non-Transferring Shareholder’s pro
rata share shall be determined by dividing the number of Shares held by a
Non-Transferring Shareholder by the total number of Shares held by all
Non-Transferring Shareholders.

 

(ii)       If any Non-Transferring Shareholder desires to purchase its pro rata
share of the Offered Shares, such Non-Transferring Shareholder must, within the
twenty (20) day period (the "Non-Transferring Shareholder Refusal Period")
commencing on the date of the Transferring Shareholder's Notice was received by
the Company and the Non-Transferring Shareholders, give written notice
("Non-Transferring Shareholder Notice") to the Transferring Shareholder and to
the Company of such Non-Transferring Shareholder’s election to purchase its pro
rata share of the Offered Shares. In the event that any Non-Transferring
Shareholder elects not to purchase such Non-Transferring Shareholder’s pro rata
share of the Offered Shares during the Non-Transferring Shareholder Refusal
Period, promptly following the expiration of such Non-Transferring Shareholder
Refusal Period, the Transferring Shareholder shall advise the Non-Transferring
Shareholders who elect to purchase their pro rata portion of the Offered Shares
in writing of the number of Offered Shares with respect to which any
Non-Transferring Shareholders have failed to fully exercise their refusal rights
hereunder (such notice being an “Unexercised Right of First Refusal Notice”). In
such event, each Non-Transferring Shareholder that elected to purchase Offered
Shares shall have a right to purchase such Non-Transferring Shareholder’s pro
rata share of such rejected Offered Shares, based on the relative number of
Shares owned by the Non-Transferring Shareholders that elected to purchase their
pro rata share of the Offered Shares. Each such Non-Transferring Shareholders
wishing to exercise its right to acquire additional Offered Shares shall deliver
an additional Non-Transferring Shareholder Notice to the Transferring
Shareholder within two (2) business days from the date that the Transferring
Shareholder provides the Unexercised Right of First Refusal Notice to the
Non-Transferred Shareholders indicating the number of additional Offered Shares
such Non-Transferring Shareholder wishes to purchase, subject to the limitations
set forth herein.

 



 2 

 

 

(c)       Purchase Price. The purchase price for the Offered Shares to be
purchased by the Non-Transferring Shareholders exercising their right of first
refusal under this Agreement will be the Offered Price, but will be payable as
set forth in Section 2(d) hereof. If the Offered Price includes consideration
other than cash, the cash equivalent value of the non-cash consideration will be
determined by the Transferring Shareholder and the Non-Transferring
Shareholders, in each case, acting in good faith.

 

(d)       Payment. Payment of the purchase price for the Offered Shares
purchased by a Non-Transferring Shareholder exercising a right of first refusal
will be made by the 50th day after the Company and the Non-Transferring
Shareholders receive the Transferring Shareholder's Notice. Unless otherwise
agreed to by the Transferring Shareholder, payment of the purchase price will be
made by the exercising Non-Transferring Shareholder by check or wire transfer of
immediately available funds.

 

(e)       Rights as a Shareholder. If a Non-Transferring Shareholder exercises
its right of first refusal to purchase the Offered Shares, then, upon
consummation of such purchase, such Transferring Shareholder will have no
further rights as a holder of the Offered Shares except the right to receive
payment for the Offered Shares from the exercising Non-Transferring Shareholder
in accordance with the terms of this Agreement, and such Transferring
Shareholder will forthwith cause all certificate(s) evidencing such Offered
Shares to be surrendered to the Company for transfer to the exercising
Non-Transferring Shareholders.

 

(f)       Shareholder's Right to Transfer. To the extent that Non-Transferring
Shareholders have not elected to purchase the Offered Shares which they are
entitled to purchase hereunder, then, subject to the right of co-sale set forth
in Section 3 below, the Transferring Shareholder may Transfer such Offered
Shares permitted to be Transferred by the Transferring Shareholder to any person
named as a purchaser or other transferee in the Transferring Shareholder's
Notice, at the Offered Price, provided that such transfer (i) is consummated
within the time frame provided in Section 3 and (ii) is in accordance with all
the terms of this Agreement. Any proposed Transfer not in compliance with this
Section 2 as well as any subsequent proposed Transfer of any of the Offered
Shares by the Transferring Shareholder shall be subject to the right of right of
first refusal provided herein.

 

(g)       Transfers in Violation of Right of First Refusal. Any attempt by a
Transferring Shareholder to transfer Shares in violation of this Section 2
(other than as permitted in Section 1(a)) shall be void and the Company agrees
it will not effect such a transfer nor will it treat any alleged transferee(s)
as a stockholder.

 



 3 

 

 

3.       Right of Co-Sale.

 

(a)       Shareholders’ Right of Co-Sale. Subject to the third sentence of
Section 1(a) and after compliance with Section 2, if there are any Offered
Shares not being acquired pursuant to Section 2, then this Section 3 shall
apply. Each Non-Transferring Shareholder that so notifies the Transferring
Shareholder in writing (such notice being a “Co-Sale Inclusion Notice”) within
ten (10) days after the end of the Non-Transferring Shareholder Refusal Period
(the “Co-Sale Notice Period”) shall have the right to participate in such sale
of Offered Shares on the same terms and conditions as specified in the
Transferring Shareholder’s Notice (for purposes of this Section 3, each such
participating Shareholder shall be referred to as a “Selling Shareholder”). Such
Co-Sale Inclusion Notice shall indicate the number of shares of the Company’s
shares that a Selling Shareholder wishes to sell pursuant to this Section 3 (the
“Selling Shareholder Shares”), subject to any limitations provided for herein.
To the extent one or more of the Non-Transferring Shareholders exercise such
right of participation in accordance with the terms and conditions set forth
below, the number of Shares that the Transferring Shareholder may sell in the
Transfer shall be correspondingly reduced. Each Selling Shareholder may
initially sell up to such number of Selling Shareholder Shares equal to the
product obtained by multiplying (i) the aggregate number of remaining Offered
Shares by (ii) a fraction, the numerator of which shall be the number of
Ordinary Shares owned by such Selling Shareholder on the date of the
Transferring Shareholder Notice and the denominator of which shall be the total
number of Ordinary Shares owned by the Transferring Shareholder and by all of
the Non-Transferring Shareholders on the date of the Transferring Shareholder
Notice. In the event that any Non-Transferring Shareholder fails to fully
exercise its right of participation pursuant to this Section 3 (each, a
“Non-Subscribing Shareholder”), promptly following the termination of the
Co-Sale Notice Period, the Transferring Shareholder shall advise the Selling
Shareholders in writing of the number of Offered Shares with respect to which
Non-Transferring Shareholders have failed to fully exercise their rights
hereunder (such notice being an “Unexercised Co-Sale Notice”). In such event,
each Selling Shareholder shall have a right of over-allotment (the
“Over-Allotment Right”) to include in its Transfer under this Section 3 such
Selling Shareholder’s pro rata share, based on the relative number of Shares
owned by the Transferring Shareholder and the Selling Shareholders that are not
or have not become Non-Subscribing Shareholders, of the Offered Shares with
respect to which the Non-Subscribing Shareholders have failed to fully exercise
their participation rights hereunder. A Selling Shareholder wishing to exercise
its Over-Allotment Right shall deliver an additional Co-Sale Inclusion Notice to
the Transferring Shareholder within two (2) business days from the date that the
Transferring Shareholder provides the Unexercised Co-Sale Notice to the Selling
Shareholders indicating the number of additional Shares such Selling Shareholder
wishes to sell, subject to the limitations set forth herein. Each Selling
Shareholder shall effect its participation in the sale by promptly delivering to
the Transferring Shareholder for transfer to the prospective purchaser one or
more certificates representing the number of Shares such Selling Shareholder is
entitled to sell pursuant to this Section 3, properly endorsed for transfer. To
the extent that any prospective purchaser or purchasers refuses to purchase
shares or other securities from a Selling Shareholder exercising its rights of
co-sale hereunder, the Transferring Shareholder shall not Transfer to such
prospective purchaser or purchasers any Shares unless and until, simultaneously
with such sale, the Transferring Shareholder purchases such shares or other
securities from such Selling Shareholder for the same consideration and on the
same terms and conditions as the proposed transfer described in the Transferring
Shareholder Notice.

 

(b)       Right to Transfer. To the extent that the Non-Transferring
Shareholders have not exercised their rights to participate in the sale of the
Offered Shares within the time periods specified in Section 3(a), then the
Transferring Shareholder shall be free to sell any such Offered Shares to such
prospective purchaser on the same terms and conditions as outlined in the
Transferring Shareholder Notice, and provided that in the event such Offered
Shares are not sold within ninety (90) days of the date of the Transferring
Shareholder Notice, they shall once again be subject to the right of co-sale
provided herein.

 

(c)       Transfers in Violation of Co-Sale Rights. Any attempt by a
Transferring Shareholder to transfer Shares in violation of this Section 3 shall
be void and the Company agrees it will not effect such a transfer nor will it
treat any alleged transferee(s) as a stockholder.

 



 4 

 

 

4.       Right of First Offer. Subject to the terms and conditions specified in
this Section 4, the Company hereby grants to each Shareholder (for purposes of
this Section 4, each, an “Offeree”), a right of first offer to subscribe for and
purchase such Offeree’s Pro Rata Share (as hereinafter defined for the purpose
of this Section 4), in whole or in part, of future issuances by the Company of
Future Shares (as hereinafter defined). Each Offeree shall be entitled to assign
or apportion the right of first offer among its partners and Affiliates in such
proportions as it deems appropriate. For purposes of this Section 4, an
Offeree’s “Pro Rata Share” of Future Shares shall be a fraction, the numerator
of which is the number of Ordinary Shares held by such Offeree immediately prior
to the issuance of Future Shares and the denominator of which is the total
number of shares of the Company’s Ordinary Shares outstanding immediately prior
to the issuance of Future Shares. Each time the Company proposes to offer any
shares of Ordinary Shares or other equity securities of the Company, whether now
or hereinafter authorized, any rights, options or warrants to purchase shares of
Ordinary Shares and any securities of any kind whatsoever that are, or may
become, convertible into or exchangeable for shares of Ordinary Shares or other
equity securities of the Company (“Future Shares”), the Company shall first make
an offering of such Future Shares to each Offeree in accordance with the
following provisions:

 

(a)       The Company shall deliver a notice (“Notice”) to each Offeree stating
(i) the Company’s bona fide intention to offer such Future Shares, (ii) the
number of such Future Shares to be offered, and (iii) the price and a summary of
the terms upon which it proposes to offer such Future Shares.

 

(b)       Each Offeree may elect to subscribe for and purchase, at the price and
on the terms specified in the Notice, (i) up to such Offeree’s Pro Rata Share of
the Future Shares and (ii) such additional number of the Future Shares as such
Offeree indicates it is willing to purchase should the other Offerees subscribe
for less than their respective Pro Rata Shares (for each Offeree, the
“Additional Portion”) by notifying the Company in writing within fifteen (15)
business days from the date the Notice is given by the Company.

 

(c)       If the aggregate number of Future Shares subscribed for pursuant to
subsection (b) above is less than the aggregate Pro Rata Share for which all
Offerees are entitled to subscribe, then each Offeree who has subscribed for an
Additional Portion pursuant to subsection (b) above shall be entitled to
purchase, in addition to such Offeree’s Pro Rata Share, the Additional Portion
subscribed for by such Offeree; provided, however, that if the Additional
Portions subscribed for by all Offerees exceed the difference obtained by
subtracting (x) the aggregate Pro Rata Share for which all Offerees are entitled
to subscribe from (y) the number of Future Shares subscribed for by all Offerees
(the “Available Additional Portion”), then each Offeree who has subscribed for
an Additional Portion shall be entitled to purchase only that portion of the
Available Additional Portion as such Offeree’s Pro Rata Share bears to the
aggregate Pro Rata Share for all Offerees who subscribed for an Additional
Portion, subject to rounding by the Company’s Board of Directors to the extent
it reasonably deems necessary and equitable. To the extent that Future Shares
are not purchased by the Offerees as provided in subsection (b) above and this
subsection (c), the Company may, during the ninety (90) calendar days following
the expiration of the period provided in subsection (b) above, offer the
remaining unsubscribed portion of such Future Shares to any person or persons at
a price not less than and upon terms no more favorable than those specified in
the Notice. If the Company does not enter into an agreement for the sale of the
Future Shares within such period, or if such agreement is not consummated within
thirty (30) calendar days of the execution thereof, the right provided in this
Section 4 shall be deemed to be revived and such Future Shares shall not be
offered unless first reoffered to the Offerees in accordance herewith.

 

(d)       The right of first offer in this Section 4 shall not be applicable to
the issuance of (i) securities issued as a dividend or distribution on the
Shares; (ii) securities issued in connection with any stock split of or stock
dividend on the Ordinary Shares; (iii) securities issued to un-Affiliated
vendors, banks or equipment lessors; (iv) any right, option or warrant to
acquire any security convertible into or exercisable for the securities listed
in clauses (i) through (iii) above; or (v) options, shares or other securities
to employees, officers, directors, consultants, contractors or advisors of the
Company under employee equity based plans approved by the Company’s Board of
Directors.

 

(e)       Notwithstanding anything to the contrary contained herein, until the
date that is 12 months after the date hereof, in the event that EZTD, Inc. shall
exercise the right of first offer under this section 4, the price per share that
shall be payable by EZTD, Inc. for each of the Future Shares purchased by it
shall be equal to 75% (seventy five percent) of the price per share payable by
any other entity that shall or may purchase the Future Shares. Upon the
expiration of 12 months after the date hereof, the right to purchase Future
Shares with a discount as provided in this subsection (e) shall expire and EZTD,
Inc. shall be required to pay the full purchase price for each Future Share
purchased under this section 4.

 



 5 

 

 

5.       Election of Board of Directors.

 

(a)       Voting. During the term of this Agreement, each Shareholder agrees to
vote, or cause to be voted, all Shares owned by such Shareholder, or over which
such Shareholder has voting control, in such manner as may be necessary to elect
(and maintain in office) as members of the Company’s Board of Directors (each a
“Director”) the following individuals:

 

(i)       The Citron Directors (as defined below); and

 

(ii)       The EZTD Director (as defined below).

 

(b)       Designation of Directors. The designees to the Company’s Board of
Directors described above (each a “Designee”) shall be selected as follows:

 

(i)       Mr. Shimon Citron shall be entitled to designate three (3) Directors
(the “Citron Directors”). The Citron Directors shall initially be Mr. Shimon
Citron, Mr. Yariv Citron and Mr. Tomer Arzuan.

 

(ii)       EZTD, Inc. shall be entitled to designate one (1) Director (the “EZTD
Director”). The EZTD Director shall initially be Ron Lubash.

 

(c)       Changes in Designees. From time to time during the term of this
Agreement, Shareholders who hold sufficient Shares to select a Designee may, in
their sole discretion:

 

(i)       notify the Company in writing of an intention to remove from the
Company’s Board of Directors any incumbent Designee who occupies a Board seat
for which such Shareholders are entitled to designate the Designee; or

 

(ii)       notify the Company in writing of an intention to select a new
Designee for election to a Board seat for which such Shareholders are entitled
to designate the Designee (whether to replace a prior Designee or to fill a
vacancy in such Board seat).

 

In the event of such an initiation of a removal or selection of a Designee under
this Section 5(c), the Company shall take such reasonable actions as are
necessary to facilitate such removals or elections, including, without
limitation, soliciting the votes of the appropriate Shareholders, and the
Shareholders shall vote their Shares to cause: (x) the removal from the
Company’s Board of Directors the Designee or Designees so designated for
removal; and (y) the election to the Company’s Board of Directors of any new
Designee or Designees so designated.

 

(d)       Removal of Board Members. Each Shareholder also agrees to vote, or
cause to be voted, all Shares owned by such Shareholder, or over which such
Shareholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that:

 

(i)       no Director elected pursuant to Sections 5(a) or 5(b) of this
Agreement may be removed from office unless such removal is approved pursuant to
Section 5(c); and

 



 6 

 

 

(ii)       any vacancies created by the resignation, removal or death of a
Director elected pursuant to Section 5(a) or 5(b) shall be filled pursuant to
the provisions of this Section 5.

 

All Shareholders agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of any
party entitled to designate Directors to call a special meeting of stockholders
for the purpose of electing Directors.

 

(e)       Size of Board of Directors. Each Shareholder agrees to vote all Shares
to maintain the authorized number of members of the Board of Directors of the
Company at four (4) Directors.

 

(f)       No Liability for Election of Recommended Directors. No party, nor any
Affiliate of any such party, shall have any liability as a result of designating
a person for election as a Director or for any act or omission by such
designated person in his or her capacity as a Director of the Company, nor shall
any party have any liability as a result of voting for any such designee in
accordance with the provisions of this Agreement.

 

(g)       Board Meetings and Representation. Regular meetings of the Board of
Directors of the Company shall be held, in person or telephonically, conducted
in accordance with the Company’s memorandum and articles of association and
applicable law, no less frequently than quarterly. The Company agrees to use its
best efforts to nominate and secure the election to its Board of Directors of
designees as set forth in this Section 5.

 

(h)       Corporate Opportunities. The Company and the Shareholders each agree
that the Directors shall be under no obligation to bring any corporate
opportunity to the attention of the Company or the Board of Directors for their
consideration, whether such opportunity is related to the Company’s business or
otherwise. The Company and each Shareholder hereby waives any claims against the
Directors that may arise in connection with any such opportunity to the fullest
extent permitted by law.

 

(i)       Transactions with Affiliates. For as long as EZTD, Inc. holds at least
15% of the Company's issued share capital, any transaction between the Company
and any Citron Director or Affiliate of a Citron Director shall require the
prior approval of the EZTD Director.

 

6.       Additional Covenants of the Company. The Company agrees that:

 

(a)       Access to Information. The Company shall give each Shareholder, its
counsel, accountants, and other representatives access at reasonable times
during normal business hours to all of the properties, books and records, and
executive employees of the Company, and shall furnish each Shareholder with such
information as it may reasonably request concerning the Company.

 

7.       General Covenants of the Company; Other Remedies.

 

(a)       Covenants of the Company. The Company agrees to use its best efforts,
within the requirements of applicable law, to ensure that the rights granted
under this Agreement are effective and that the parties enjoy the benefits of
this Agreement. Such actions include, without limitation, the use of the
Company’s best efforts to cause the nomination and election of the Directors as
provided in this Agreement.

 

 7 

 

 



(b)       Specific Enforcement. Each Shareholder acknowledges and agrees that
each party hereto will be irreparably damaged in the event any of the provisions
of this Agreement are not performed by the parties in accordance with their
specific terms or are otherwise breached. Accordingly, it is agreed that the
Company and each of the Shareholders shall be entitled to an injunction to
prevent breaches of this Agreement, and to specific enforcement of this
Agreement and its terms and provisions in any action instituted in any court of
the State of Israel, the United States or any state of the United States having
subject matter jurisdiction. Further, each party hereto waives any claim or
defense that there is an adequate remedy at law for such breach or threatened
breach. All remedies, either under this Agreement or by law or otherwise
afforded to any party, shall be cumulative and not alternative.

 

(c)       Remedies Cumulative. All remedies, either under this Agreement or by
law or otherwise afforded to any party, shall be cumulative and not alternative.

 

8.       Restrictive Legends and Stop Transfer Instructions.

 

(a)       Legends. Each Shareholder understands and agrees that the Company will
cause the legends set forth below, or a legend substantially equivalent thereto,
to be placed upon any certificate(s) evidencing ownership of the Shares held by
such Shareholder:

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY BE
TRANSFERRED ONLY IN COMPLIANCE WITH CERTAIN RIGHTS OF FIRST REFUSAL AND CO-SALE
AS SET FORTH IN A SHAREHOLDERS’ AGREEMENT. A COPY OF SUCH AGREEMENT IS ON FILE
AT THE PRINCIPAL OFFICES OF THE COMPANY. SUCH RIGHTS OF FIRST REFUSAL AND
CO-SALE ARE BINDING ON THE TRANSFEREES OF THESE SHARES.

 

THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS SET FORTH IN A
SHAREHOLDERS’ AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF THESE
SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE COMPANY’S PRINCIPAL OFFICE. SUCH
VOTING AGREEMENT IS BINDING ON TRANSFEREES OF THESE SHARES.

 

(b)       Stop Transfer Instructions. In order to ensure compliance with the
restrictions referred to herein, each Shareholder agrees that the Company may
issue appropriate “stop transfer” instructions on the Shares held by such
Shareholder.

 

(c)       Transfers.  The Company shall not (i) transfer on its books any Shares
that have been Transferred in violation of any provision of this Agreement or
(ii) treat as the owner of such Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Shares have been so
Transferred in violation of this Agreement.

 

9.       Additional Shares. In the event that subsequent to the date of this
Agreement any shares or other securities are issued on, or in exchange for, any
of the Shares by reason of any stock dividend, stock split, consolidation of
shares, reclassification or consolidation involving the Company, such shares or
securities shall be deemed to be Shares for purposes of this Agreement.

 

10.       Additional Parties and Transfers.

 

(a)       Additional Parties. Notwithstanding anything to the contrary contained
herein, if the Company issues additional shares of capital stock after the date
hereof, as a condition to the issuance of such shares, the Company shall require
that all purchasers become a party to this Agreement by executing and delivering
(i) the Adoption Agreement attached to this Agreement as Exhibit A, or (ii) a
counterpart signature page hereto agreeing to be bound by and subject to the
terms of this Agreement as a Shareholder hereunder. In either event, each such
person shall thereafter shall be deemed a Shareholder for all purposes under
this Agreement.

 



 8 

 

 

(b)       Transfers. Each transferee or assignee of any Shares subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
precedent to the Company’s recognizing such Transfer, each transferee or
assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A. Upon the execution and delivery of an
Adoption Agreement by any transferee, such transferee shall be deemed to be a
party hereto as if such transferee were the transferor and such transferee’s
signature appeared on the signature pages of this Agreement and shall be deemed
to be a Shareholder. The Company shall not permit the transfer of the Shares
subject to this Agreement on its books or issue a new certificate representing
any such Shares unless and until such transferee shall have complied with the
terms of this Section 10(b). Each certificate representing the Shares subject to
this Agreement if issued on or after the date of this Agreement shall be
endorsed by the Company with the legends set forth in Section 8.

 

11.       Termination. This Agreement shall terminate upon the earliest to occur
of any one of the following events (and shall not apply to any Transfer in
connection with any such event):

 

(a)       The closing of a liquidation, dissolution or winding up of the
business and affairs of the Company; or

 

(b)       The closing of the sale or other transfer of all or substantially all
of the assets of the Company.

 

12.       Protective Provisions. The Company shall not, either directly or
indirectly by amendment, merger, consolidation or otherwise, do any of the
following without the written consent or affirmative vote of the holders of at
least 85% of the then outstanding Ordinary Shares, given in writing or by vote
at a meeting, and any such act or transaction entered into without such consent
or vote shall be null and void ab initio, and of no force or effect:

 

a)       liquidate, dissolve or wind-up the business and affairs of the
Corporation, effect any merger or consolidation or any other Deemed Liquidation
Event (as defined below), or consent to any of the foregoing;

 

b)       reclassify, alter or amend any existing security of the Company in
respect of the distribution of assets on the liquidation, dissolution or winding
up of the Company, the payment of dividends or rights of redemption;

 

c)       purchase or redeem (or permit any subsidiary to purchase or redeem) or
pay or declare any dividend or make any distribution on, any shares of capital
stock of the Corporation, including, without limitation, the Ordinary Shares;

 

d)       create, or authorize the creation of, or issue, or authorize the
issuance of any debt security, permit any subsidiary to take any such action
with respect to any debt security, or otherwise allow or permit the Company or
any subsidiary to incur any indebtedness;

 

e)       create, or hold capital stock in, any subsidiary;

 



 9 

 

 

f)       amend the Company’s memorandum and articles of association in a way
which adversely alters, changes or affects the rights, preferences or privileges
of the holders of Ordinary Shares. For the removal of doubt, creation of any
share capital, or other rights or securities convertible into or exchangeable
for share capital, with rights superior to the rights of the Ordinary Shares
shall not be deemed to adversely alter, change or affect the rights, preferences
or privileges of the Ordinary Shares; or

 

g)       the issuance of options or other securities to employees or directors
as equity compensation.

 

For purposes hereof, each of the following events shall be considered a “Deemed
Liquidation Event”: (A) a merger or consolidation in which the Company is a
constituent party or a subsidiary of the Company is a constituent party, or (B)
the sale, lease, transfer, exclusive license or other disposition, in a single
transaction or series of related transactions, by the Company or any subsidiary
of the Company of all or substantially all the assets of the Company and its
subsidiaries taken as a whole, or the sale or disposition (whether by merger,
consolidation or otherwise) of one or more subsidiaries of the Company if
substantially all of the assets of the Company and its subsidiaries taken as a
whole are held by such subsidiary or subsidiaries.

 

13.       Miscellaneous.

 

(a)       Rights and Obligations of the Shareholders. The parties hereto agree
and acknowledge that nothing contained herein, and no Shareholder’s status as a
shareholder of the Company, shall prevent or prohibit such Shareholder from (i)
serving any other person or entity in any capacity such Shareholder may deem
appropriate, (ii) conducting its business and affairs in any manner it may
elect, or (iii) acquiring, pursuing or otherwise engaging in any business that
is competitive with the business now or hereafter conducted by the Company (or
any of its subsidiaries), and the Company hereby waives any claim against the
Shareholders or their affiliates with respect thereto.

 

(b)       Certain Definitions. Shares “held” by a Shareholder shall mean any
Shares directly or indirectly owned (of record or beneficially) by such
Shareholder or as to which such Shareholder has voting power. “Vote” shall
include any exercise of voting rights whether at an annual or special meeting or
by written consent or in any other manner permitted by applicable law.

 

(c)       Notices. All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall be in writing and
faxed, e-mailed, mailed, or delivered to each party as follows: (x) if to a
Shareholder, at such Shareholder’s address, facsimile number or e-mail address
set forth in the Company’s records, or at such other address, facsimile number
or e-mail address as such Shareholder shall have furnished the Company in
writing, or (y) if to the Company, to WinnerOption Ltd. at the address set forth
on the signature pages hereto, or at such other address or facsimile number as
the Company shall have furnished to the Shareholders in writing. All such
notices and communications will be deemed effectively given the earlier of (i)
when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile or e-mail (with receipt of appropriate
confirmation), (iv) one business day after being deposited with an overnight
courier service of recognized standing or (v) five days after being deposited in
the mail, first class with postage prepaid. With respect to any notice given by
the Company under any provision of any applicable laws or the Company’s
memorandum and articles of association, each Shareholder agrees that such notice
may be given by facsimile or by electronic mail.

 



 10 

 

 

(d)       Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the successors, assigns, heirs,
executors and administrators of the parties hereto. The Company shall not permit
the transfer of any Shares on its books or issue a new certificate representing
any Shares unless and until the person to whom such security is to be
transferred shall have executed a written agreement pursuant to which such
person becomes a party to this Agreement and agrees to be bound by all the
provisions hereof as if such person was a Shareholder hereunder.

 

(e)       Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of New York as applied to agreements entered into
among New York residents to be performed entirely within New York, without
regard to principles of conflicts of law.

 

(f)       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

 

(g)       Further Assurances. Each party hereto agrees to execute and deliver,
by the proper exercise of its corporate, limited liability company, partnership
or other powers, all such other and additional instruments and documents and so
all such other acts and things as may be necessary to more fully effectuate this
Agreement.

 

(h)       Entire Agreement. This Agreement and the exhibits hereto constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof. No party hereto shall be liable or bound to any other
party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth
herein.

 

(i)       No Grant of Proxy. Nothing in this Agreement grants any proxy and
should not be interpreted as doing so. Nevertheless, should the provisions of
this Agreement be construed to constitute the granting of proxies, such proxies
shall be deemed coupled with an interest and are irrevocable for the term of
this Agreement.

 

(j)       Not a Voting Trust. This Agreement is not a voting trust and should
not be interpreted as such.

 

(k)       Amendment. Neither this Agreement nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument referencing
this Agreement and signed by (i) the Company and (ii) Shareholders holding at
least 75% (seventy five percent) of the Company's issued share capital.
Notwithstanding, any amendment to this Agreement that adversely alters, changes
or affects the rights, preferences or privileges of any Shareholder shall
require the written consent of such Shareholder..

 

(l)       No Waiver. The failure or delay by a party to enforce any provision of
this Agreement will not in any way be construed as a waiver of any such
provision or prevent that party from thereafter enforcing any other provision of
this Agreement. The rights granted both parties hereunder are cumulative and
will not constitute a waiver of either party’s right to assert any other legal
remedy available to it.

 

(m)       Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement, and such court will
replace such illegal, void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
same economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.

 



 11 

 

 

(n)       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Facsimile copies of signed
signature pages will be deemed binding originals.

 

(o)       Spousal Consent. If any individual Shareholder is married on the date
such Shareholder becomes a party, or subject, to this Agreement, such
Shareholder’s spouse shall execute and deliver to the Company a consent of
spouse in the form of Exhibit B hereto (“Consent of Spouse”), effective on the
date hereof or thereof. Notwithstanding the execution and delivery thereof, such
consent shall not be deemed to confer or convey to the spouse any rights in such
Shareholder’s Shares that do not otherwise exist by operation of law or the
agreement of the parties. If any individual Shareholder should marry or remarry
subsequent to the date such Shareholder becomes a party, or subject, to this
Agreement, such Shareholder shall within thirty (30) days thereafter obtain
his/her new spouse’s acknowledgement of and consent to the existence and binding
effect of all restrictions contained in this Agreement by causing such spouse to
execute and deliver a Consent of Spouse acknowledging the restrictions and
obligations contained in this Agreement and agreeing and consenting to the same.

 

[Remainder of Page Intentionally Blank]

 

 12 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day, month
and year first set forth above.

 

  “Company”       WinnerOption Ltd.         By:         Name:     Title:        
Address:

 

 

 

 



  “Shareholder”       Shimon Citron             Signature       Address:      
“Shareholder”       Yariv Citron           Signature       Address:      
“Shareholder”       Tomer Arzuan           Signature       Address:

 

 

 

 



  “Shareholder”       EZTD, Inc.         By:                    Name:     Title:
          Address:

 

 

 

 

Schedule A

 

Shares of Ordinary Shares Held by Each Shareholder

 

EZTD, Inc. 4,996 Ordinary Shares Shimon Citron 16,250 Ordinary Shares Yariv
Citron 2,500 Ordinary Shares Tomer Arzuan 500 Ordinary Shares In trust 750
Ordinary Shares

  

 

 

 

Exhibit A

 

Adoption Agreement

 

This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
(the “Transferee”) pursuant to the terms of that certain Shareholders’ Agreement
dated as of October 19, 2016 (the “Agreement”) by and among WinnerOption Ltd., a
company organized and existing under the laws of the State of Israel (the
“Company”) and its shareholders. Capitalized terms used but not defined herein
shall have the respective meanings ascribed to such terms in the Agreement. By
the execution of this Adoption Agreement, the Transferee agrees as follows:

 

(a)       Acknowledgment. Transferee acknowledges that Transferee is acquiring
Shares of the capital stock of the Company, subject to the terms and conditions
of the Agreement.

 

(b)       Agreement. Transferee (i) agrees that the Shares acquired by
Transferee shall be bound by and subject to the terms of the Agreement, and (ii)
hereby adopts the Agreement with the same force and effect as if Transferee were
originally a party thereto.

 

(c)       Notice. Any notice required or permitted by the Agreement shall be
given to Transferee at the address listed beside Transferee’s signature below.

 

EXECUTED AND DATED this _____ day of ____________, 20___.

 

  TRANSFEREE:           (Signature)               (Print Name of Individual
Whose Signature Appears Above)               (If Transferee is an Entity, Print
Legal Name of Transferee)               (If Transferee is an Entity, Print Title
of Signing Party)

 

 

 

 

Exhibit B

 

Consent of Spouse

  

I, _________________, spouse of ________________, acknowledge that I have read
the Shareholders’ Agreement, dated as of October 19, 2016, to which this Consent
is attached as Exhibit B (the “Agreement”) and that I know the contents of the
Agreement. I am aware that the Agreement contains certain provisions regarding
the voting of shares of capital stock of the Company as well as provisions
granting certain rights to certain other holders of capital stock of the Company
upon the sale or other disposition of Ordinary Shares of the Company which my
spouse may own including any interest I might have therein.

 

I hereby agree that my interest, if any, in any shares of capital stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of the Company shall be similarly bound by the
Agreement.

 

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

  

Dated as of the ______ day of __________, ____.

  

      (Signature)               Print Name

 

 

 



 

 